SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

226
CAF 13-02190
PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ.


IN THE MATTER OF LINDA SPECHT, PETITIONER-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

THOMAS L. LAMOREAUX, RESPONDENT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR RESPONDENT-APPELLANT.


     Appeal from an order of   the Family Court, Monroe County (John B.
Gallagher, Jr., J.), entered   November 14, 2013 in a proceeding
pursuant to Family Court Act   article 4. The order, among other
things, sentenced respondent   to one year in jail.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Respondent appeals from an order sentencing him to
one year in jail upon a determination by Family Court that he violated
the conditions of a sentence of probation. The court had imposed the
sentence of probation after finding that respondent had willfully
failed to comply with an order of child support. The appeal, by which
respondent challenges only the legality of the term of incarceration,
has been rendered moot by the fact that respondent has served the
sentence in its entirety (see Matter of Dubois v Piazza, 107 AD3d
1587, 1588).




Entered:    March 25, 2016                        Frances E. Cafarell
                                                  Clerk of the Court